Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      18-OCT-2019
                                                      11:11 AM



                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                       CHRISTOPHER S.B. WOO,
                            Respondent.


                        ORIGINAL PROCEEDING
                      (ODC Case No. 18-0220)

                        ORDER OF SUSPENSION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon review of the April 23, 2019 petition to suspend

Respondent Christopher S.B. Woo from the practice of law,

pursuant to Rule 2.12A of the Rules of the Supreme Court of the

State of Hawai#i (RSCH), filed by the Office of Disciplinary

Counsel (ODC), this court’s May 6, 2019 order to show cause, the

May 24, 2019 response filed by Respondent Woo, the May 29, 2019

reply from ODC, the September 13, 2019 status report filed by

ODC, and the record in this matter, we conclude that the record

demonstrates that Respondent Woo has failed to cooperate with

ODC’s lawful inquiries into allegations of misconduct committed
by him, warranting his immediate suspension from the practice of

law, pursuant to RSCH Rule 2.12A(a).   Therefore,

          IT IS HEREBY ORDERED that, pursuant to RSCH Rule 2.12A,

Respondent Woo is suspended from the practice of law.     This order

is effective immediately and until further order of this court.

          IT IS FURTHER ORDERED that this order imposing

suspension upon Respondent Woo shall constitute a suspension for

purposes of RSCH Rule 2.16.   The Disciplinary Board of the

Hawai#i Supreme Court and Respondent Woo shall therefore comply

with the relevant requirements of that Rule.

          IT IS FURTHER ORDERED that the Clerk shall forthwith

distribute a copy of this order to all judges, pursuant to RSCH

Rule 2.16(f).   Distribution may be by electronic mail.

          DATED:   Honolulu, Hawai#i, October 18, 2019.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 2